t c summary opinion united_states tax_court scott c faulk and leigh s faulk petitioners v commissioner of internal revenue respondent docket no 23440-16s l filed date scott c faulk and leigh s faulk pro sese nicholas r rosado phillip d hatfield and michael skeen for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from a notice_of_determination issued by the internal_revenue_service irs office of appeals appeals_office regarding an action to collect petitioners’ unpaid federal_income_tax liability for the taxable_year the issue for decision is whether the appeals_office abused its discretion in determining to proceed with the collection action background2 on date petitioners husband and wife filed a bankruptcy petition with the u s bankruptcy court for the northern district of california under chapter of title of the united_states_code bankruptcy code petitioners were represented by counsel during their bankruptcy proceeding on date after discovering that they had not filed a federal_income_tax return for the taxable_year petitioners filed a joint tax_return for that year continued revenue code in effect at all relevant times all monetary amounts are rounded to the nearest dollar 2some of the facts have been stipulated and are so found 3references to the bankruptcy code refer to the provisions in effect during the pendency of petitioners’ bankruptcy proceeding reporting total_tax of dollar_figure and tax due of dollar_figure petitioners failed to remit payment with the tax_return the irs subsequently assessed tax of dollar_figure interest of dollar_figure an addition_to_tax of dollar_figure for failure to pay estimated_tax an addition_to_tax of dollar_figure for failure_to_file a timely tax_return and an addition_to_tax of dollar_figure for failure to timely pay the tax due for the taxable_year at the same time the irs issued a notice of balance due to petitioners and filed a proof_of_claim and an amendment to proof_of_claim in petitioners’ bankruptcy case which included an unsecured general claim of dollar_figure for petitioners did not challenge the amount of their tax_liability for in the course of the bankruptcy proceeding the bankruptcy court confirmed petitioners’ chapter plan to repay certain creditors the record shows that petitioners did not make any payments to the irs in respect of their tax_liability for under the chapter payment plan on 4the irs was authorized to assess these items despite petitioners’ bankruptcy proceeding pursuant to sec_362 of the bankruptcy code the difference between the income_tax that petitioners reported on their tax_return for and the amount of tax that the irs assessed is attributable to mathematical errors on the return 5although the court left the trial record open for a limited time to allow the parties to file a supplemental stipulation of facts clarifying matters related to petitioners’ bankruptcy payment plan the parties did not take advantage of that opportunity date the bankruptcy court granted petitioners a discharge under section b of the bankruptcy code the discharge order was accompanied by a general explanation that debts which normally are not discharged in a chapter bankruptcy case include d ebts for most taxes to the extent not paid in full under the plan the irs concurrently abated all additions to tax that had previously been assessed against petitioners for the taxable_year in date the irs applied petitioners’ federal_income_tax overpayment of dollar_figure for the taxable_year and their state_income_tax refund of dollar_figure to offset their unpaid tax for on date the irs sent petitioners a notice of seizure of their state tax_refund and notice of their right to an administrative hearing petitioners responded by submitting to the appeals_office a form request for a collection_due_process or equivalent_hearing asserting that their tax_liability for had been discharged in bankruptcy the appeals_office contacted petitioners conducted an administrative hearing and concluded that their tax_liability for had not been discharged in the bankruptcy proceeding because petitioners otherwise declined to offer or agree to a collection alternative the appeals_office issued a notice_of_determination sustaining the collection action petitioners invoked the court’s jurisdiction by filing a timely petition for review under sec_6330 i collection review proceedings discussion if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the commissioner is authorized to collect such tax by levy upon the person’s property sec_6331 at least days before enforcing collection by levy on the person’s property the commissioner is obliged to provide a final notice_of_intent_to_levy including notice of available administrative appeals sec_6331 generally speaking the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if the person is dissatisfied judicial review of the administrative determination is final sec_6330 see 115_tc_35 114_tc_176 sec_6330 provides an exception to the normal procedures prescribed in that section in the event the secretary has served a levy on a state to 6petitioners resided in california at the time the petition was filed collect a federal tax_liability from a state tax_refund in sum sec_6330 provides that the secretary may proceed with such a levy but is obliged to provide the taxpayer with notice of the right to and the opportunity for an administrative hearing within a reasonable_time after the levy see sec_301_6330-1 proced admin regs the appeals_office is responsible for conducting administrative hearings in collection matters sec_6330 in particular the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met in processing the case sec_6330 a the appeals_office also must consider any issues raised by the person relating to the unpaid tax or proposed levy including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a person may challenge the existence or amount of his underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the person’s concern that collection be no more intrusive than necessary sec_6330 the tax_court has jurisdiction to review the administrative determination made by the appeals_office sec_6330 see 125_tc_108 holding that the court has jurisdiction to review levy on a state tax_refund in the context of this case the court has jurisdiction to determine whether petitioners’ tax_liability for was discharged in bankruptcy see 120_tc_114 ii bankruptcy discharge on date the bankruptcy court granted petitioners a discharge under section b of the bankruptcy code and they were relieved from all unsecured debts provided for by the plan or disallowed under sec_502 of the bankruptcy code except any debt of a kind specified in section a of the bankruptcy code see bankruptcy code sec c section a b of the bankruptcy code provides in pertinent part that a discharge under section b does not discharge an individual debtor from any debt for a tax with respect to which a return if required was filed after the date on which such return was last due including under any extension and after two years before the date of the filing of the bankruptcy petition petitioners filed their tax_return for on date over four years after the tax_return was due see sec_6072 and more than two months after date--the date they filed their bankruptcy petition consistent with section a b of the bankruptcy code it follows that petitioners’ tax_liability for was not discharged in bankruptcy see eg sapp v commissioner tcmemo_2006_104 iii appeals_office determination petitioners have not raised any other challenge to the appeals_office determination sustaining the collection action in this case in any event the record shows that the appeals_office fulfilled its obligations as prescribed in sec_6330 in the absence of a valid defense to the collection action or a viable collection alternative the appeals_office did not abuse its discretion in determining to proceed see eg 135_tc_344 consequently we will sustain the determination of the appeals_office to proceed with the collection action to reflect the foregoing decision will be entered for respondent
